UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-190690 EXEO ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 45-2224704 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4478 Wagon Trail Ave., Las Vegas, NV 89118 (Address of principal executive offices and Zip Code) (702) 361-3188 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer (Do not check if a smaller reporting company) ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒No As of the date of filing of this report, there were outstanding 24,255,231 shares of the issuer’s common stock, par value $0.0001 per share. There were also outstanding 19,500 Series A, and 225,390, Series B Preferred Shares of the issuers preferred stock, par value $0.0001 per share. 1 EXEO ENTERTAINMENT, INC. Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and Item Regulation S-X, Rule 10-01(c) Interim Financial Statements, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended February 29, 2016 are not necessarily indicative of the results that can be expected for the year ending November 30, 2016. 2 EXEO ENTERTAINMENT, INC. BALANCE SHEETS (unaudited) February 29, November 30, ASSETS Current Assets Cash and cash equivalents $ $ Inventory Prepaid expenses Total current assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT Liabilities Current liabilities Accounts payable and accrued expenses $ Accrued interest payable - related party Payroll liabilities Due to related parties Royalty payable Notes payable Total current liabilities Long-term liabilities Notes payable Total long-term liabilities Total Liabilities Series A redeemable convertible preferred stock; $0.0001 par value, 1,000,000 shares authorized; 19,500 shares issued and outstanding; 0 shares unissued as of February 29, 2016 (liquidation preference of $54,894).Stated at redemption value. Series B redeemable convertible preferred stock; $0.0001 par value, 1,000,000 shares authorized; 225,390 shares issued and outstanding; 2,500 shares unissued as of February 29, 2016 (liquidation preference of $375,564).Stated at redemption value. Stockholders' deficit Convertible Preferred Stock Series A - 15%, $0.0001 par value, 1,000,000 shares authorized, 19,500 and 19,500 shares issued, respectively - - Convertible Preferred Stock Series B - 12%, $0.0001 par value, 1,000,000 shares authorized, 225,390 and 2,500 shares issued, respectively - - Common stock - $0.0001 par value, 100,000,000 shares authorized;24,255,231 and 24,255,231 shares issued and outstanding, respectively Additional paid-in capital Stock payable Deficit accumulated ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES, REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 EXEO ENTERTAINMENT, INC. STATEMENTS OF OPERATIONS (unaudited) Three month period ending February 29, 2016 Three month period ending February 29, 2015 REVENUES $ $ COST OF GOOD SOLD Cost of direct materials, shipping and labor ) ) GROSS PROFIT OPERATING EXPENSES General and administrative Executive compensation Professional fees Depreciation TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain from foreign currency transactions Other income - Interest expense - related party ) ) Interest expense ) ) TOTAL OTHER INCOME (EXPENSES) NET INOME (LOSS) ) ) DIVIDEND OF REDEEMABLE PREFERRED STOCK ) ) NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) NET LOSS PER SHARE: BASIC $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC The accompanying notes are an integral part of these financial statements. 4 EXEO ENTERTAINMENT, INC. STATEMENTS OF CASH FLOWS (unaudited) Three month period ending February 29, 2016 Three month period ending February 29, 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Stock-based compensation to officers Changes in assets and liabilities Decrease (Increase) in pre-paid expenses ) ) Decrease (Increase) in inventory ) (Decrease) Increase in accounts payable and accrued expenses ) Decrease in accrued interest - related party Increase in payroll liabilities Increase in royalty payable Net Cash Used in Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of preferred stock, net of issuance costs Payments on notes payable - auto loan (principal) ) ) Cash Flows Provided by Financing Activities Net increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
